         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 1 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                                      PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                       July 14, 2021

                                                                        Christopher M. Wolpert
                             FOR THE TENTH CIRCUIT                          Clerk of Court
                         _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 20-6010

  JOSEPH MALDONADO-PASSAGE,
  a/k/a Joseph Allen Maldonado, a/k/a
  Joseph Allen Schreibvogel, a/k/a Joe
  Exotic,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                         for the Western District of Oklahoma
                           (D.C. No. 5:18-CR-00227-SLP-1)
                        _________________________________

 Brandon Sample of Brandon Sample PLC, Rutland, Vermont, for Defendant-Appellant.

 Steven W. Creager, Assistant United States Attorney (Timothy J. Downing, United States
 Attorney; Amanda Green, Assistant United States Attorney, on the brief), Oklahoma
 City, Oklahoma, for Plaintiff-Appellee.
                         _________________________________

 Before HARTZ, KELLY, and PHILLIPS, Circuit Judges.
                   _________________________________

 PHILLIPS, Circuit Judge.
                      _________________________________

       It was a rivalry made in heaven. Joseph Maldonado-Passage, the self-

 proclaimed “Tiger King,” owned what might have been the nation’s largest
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 2 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 2



 population of big cats in captivity. Carole Baskin was an animal-rights activist who

 fought for legislation prohibiting the private possession of big cats. He bred lions and

 tigers to create big-cat hybrids—some the first of their kind. She saw the

 crossbreeding of big cats as evil. He built his business around using cubs for

 entertainment. She protested his events as animal abuse and urged boycotts.

       The rivalry intensified after Baskin sued Maldonado-Passage for copyright and

 trademark infringement and won a million-dollar judgment. Maldonado-Passage

 responded by firing a barrage of violent threats at Baskin, mostly online. And he

 didn’t stop there. Before long, he was plotting her murder. Twice, within weeks, he

 set about hiring men to kill Baskin—one, an employee at his park; the other, an

 undercover FBI agent.

       Maldonado-Passage soon faced a federal indictment charging him with twenty-

 one counts, most for wildlife crimes, but two for using interstate facilities in the

 commission of his murder-for-hire plots. A jury convicted Maldonado-Passage on all

 counts, and the court sentenced him to 264 months’ imprisonment.

       On appeal, he disputes his murder-for-hire convictions, arguing that the district

 court erred by allowing Baskin, a listed government witness, to attend the entire trial

 proceedings. He also disputes his sentence, arguing that the trial court erred by not

 grouping his two murder-for-hire convictions in calculating his advisory Guidelines

 range. On this second point, he contends that the Guidelines required the district

 court to group the two counts because they involved the same victim and two or more



                                             2
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 3 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 3



 acts or transactions that were connected by a common criminal objective: murdering

 Baskin.

       We hold that the district court acted within its discretion by allowing Baskin to

 attend the full trial proceedings despite her being listed as a government witness, but

 that it erred by not grouping the two murder-for-hire convictions at sentencing.

 Accordingly, we affirm the conviction but vacate the sentence and remand for

 resentencing.

                                    BACKGROUND

 I.    Factual Background

       Joseph Maldonado-Passage goes by many names: The Tiger King, Joe Exotic,

 and Joe Gone Wild to name a few—all a play on his owning and operating the

 Greater Wynnewood Exotic Animal Park (the Park) in Wynnewood, Oklahoma. The

 Park housed several species of exotic animals, though Maldonado-Passage became

 widely known for his big cats—lions and tigers and crossbred hybrids.

       But with fame came scrutiny. Outspoken critics condemned his practices,

 particularly his traveling road shows at which he charged mall patrons to take

 photographs with young animals—usually tiger cubs. Carole Baskin was one of these

 critics. Baskin is “known in the industry as an animal rights activist.” Appellant’s

 App. vol. 3B at 235. She owns Big Cat Rescue, a facility in Tampa, Florida, which

 she describes as a “sanctuary to about 60 exotic cats.” Id. at 50; R. vol. 3 at 417.

 Because she believes that breeding big-cat hybrids is a “very cruel practice,”

 Appellant’s App. vol. 3B at 57, and that it’s “abuse” to breed cubs to be

                                             3
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 4 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 4



 photographed for money, id. at 55, she began trying to discourage the malls along his

 route from hosting Maldonado-Passage’s show. And when the shows went on, she

 and her supporters protested them.

       After learning of Baskin’s activities, Maldonado-Passage retaliated by

 renaming his road shows “Big Cat Rescue Entertainment,” using similar lettering to

 mimic Baskin’s “Big Cat Rescue.” Id. vol. 3A at 289; id. vol. 3B at 4, 66. After some

 people confused her brand with his road shows, Baskin sued Maldonado-Passage and

 obtained a $1 million judgment for copyright and trademark infringement. Then she

 began trying to collect on it. Maldonado-Passage believed Baskin was trying to

 drown him in lawsuits to drive him out of business. Due to his ever-growing legal

 fees, he filed for bankruptcy.

       Maldonado-Passage took to the internet to vent his anger with Baskin. He

 readily admits that he posted “some pretty outrageous stuff” online. Id. vol. 3D at 39.

 In one instance, he posted a picture of himself posing in a coffin with the caption, “I

 bought my good friend in Florida a Christmas present.” Id. vol. 3B at 89–90. He also

 posted a Facebook photo of a jar containing a shrunken head made to look like

 Baskin’s. He even recorded a video in which he fired a gun at a “Carole blowup

 doll.” Id. at 111–12. As he put it, his stunts were just about the money: “the more

 viewers you have, the more money you raise.” Id. vol. 3D at 40. As Baskin put it, his

 stunts showed that he was dangerously “obsessed” with her. Id. at 264.

       But soon his threats weren’t just words on Facebook. In August 2017,

 Maldonado-Passage took a fateful step and began plotting Baskin’s murder. He

                                            4
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 5 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 5



 enlisted one of his park employees, Alan Glover, to kill Baskin, promising to pay him

 $5,000 up front and more money after the murder. Glover agreed, proposing to kill

 her by “cut[ting] her head off,” though he testified that he never really intended on

 going through with it. Id. vol. 3C at 31.

       In November 2017, Maldonado-Passage arranged for Glover to travel to Texas

 to get a fake ID so that Glover could book travel arrangements to Florida without

 revealing his identity. Despite their initial agreement, Maldonado-Passage paid

 Glover only $3,000 up front. Before Glover departed, Maldonado-Passage took

 Glover’s phone and gave him a new one to use along the way. The new phone

 contained pictures of Baskin so that Glover “wouldn’t kill the wrong person.” Id. at

 47–48.

       Just a few days after getting his fake ID, Glover flew from Oklahoma to

 Georgia under a false name and then drove to South Carolina. After a few weeks

 there, he drove to Florida. He testified that he had planned on visiting Baskin to tell

 her about Maldonado-Passage’s “serious” intentions to have her killed. Id. at 51. But

 he got no further than partying on Florida beaches. Glover suspected that Maldonado-

 Passage knew he hadn’t committed the murder in light of his inaction and the lack of

 news coverage of Baskin’s murder. Glover waited several months before returning to

 Oklahoma, without so much as ever seeing Baskin.

       Before Glover returned, Maldonado-Passage began communicating with a

 friend, James, who introduced him to a man named Mark. Unbeknown to Maldonado-

 Passage, Mark was an undercover FBI agent. In December 2017, just one month after

                                             5
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 6 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 6



 Glover left for Florida, Maldonado-Passage and Mark discussed a plan to murder

 Baskin. Days later, Maldonado-Passage offered to pay Mark a $5,000 down payment

 for murdering Baskin and $5,000 more after the killing. At Mark’s request,

 Maldonado-Passage agreed to get a pistol at a flea market to use for the murder. By

 February 2018, Maldonado-Passage had told James that he believed Glover had

 absconded with his money. And by March, Maldonado-Passage was still working on

 getting the money to pay Mark. But despite all his efforts, Maldonado-Passage’s

 murderous plans failed, and his actions culminated in his eventual arrest.

 II.    Procedural History

        In November 2018, a federal grand jury indicted Maldonado-Passage in a

 twenty-one-count indictment charging nineteen counts of wildlife crimes in violation

 of the Endangered Species Act, 16 U.S.C. §§ 1531–1544, and the Lacey Act, 16

 U.S.C. §§ 3371–3378, and, as relevant here, two counts of using interstate facilities

 in the commission of a murder-for-hire plot, in violation of 18 U.S.C. § 1958(a) 1 and

 § 2. Count 1 pertained to his use of interstate facilities to arrange for Glover to kill




        1
          This provision subjects to criminal liability anyone who causes another to
 travel in interstate commerce, “or uses or causes another (including the intended
 victim) to use the mail or any facility of interstate . . . commerce, with intent that a
 murder be committed . . . as consideration for . . . anything of pecuniary value.” 18
 U.S.C. § 1958(a).
                                              6
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 7 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 7



 Baskin; and Count 2, his use of interstate facilities to arrange for Mark to do the

 same.

         The government listed Baskin as a trial witness, so Maldonado-Passage moved

 to sequester her from the courtroom under Federal Rule of Evidence 615. In

 response, the government argued that Baskin had a right to remain in the courtroom

 as a crime victim under the Crime Victims’ Rights Act (CVRA), 18 U.S.C. § 3771.

 The court allowed her to remain in the courtroom, rejecting Maldonado-Passage’s

 argument that Baskin couldn’t qualify as a crime victim under the CVRA absent a

 showing that she had suffered physical harm from his crimes.

         In support of Count 1, the government offered evidence at trial of a November

 7, 2017 phone call recording between Maldonado-Passage and James. During the

 call, the men discussed how Glover had picked up a fake ID in Texas after

 Maldonado-Passage had instructed him to conceal his identity while traveling to

 Florida to murder Baskin. In addition, the government presented testimony that the

 FBI had analyzed the contents of the cell phone that Maldonado-Passage had given to

 Glover before he left, itself a facility of interstate commerce. The cell phone, which

 Glover took with him to Florida, contained photos of Baskin to help Glover identify

 her. And Glover testified that he received a cash down payment from Maldonado-

 Passage to kill Baskin after Maldonado-Passage sold one of his cubs.




                                            7
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 8 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 8



       In support of Count 2, the government played a recorded cell phone call 2 from

 December 5, 2017, in which Maldonado-Passage agreed to meet with James and

 Mark to discuss killing Baskin. The government also played a recorded conversation

 that took place when Maldonado-Passage, James, and Mark met up at the Park, in

 which Maldonado-Passage suggested that he could get a clean pistol from a flea

 market for Mark to commit the murder. Maldonado-Passage also suggested the best

 place to do it—on the bike path that Baskin took to work. When Mark agreed to

 commit the murder for $10,000, Maldonado-Passage said that he’d “get James the

 money,” in part, by selling “a bunch of tigers.” Appellant’s App. vol. 3D at 183–84.

       The jury convicted Maldonado-Passage on all counts. The district court

 sentenced him to 264 months’ imprisonment, based on an advisory Guideline range

 of 262 to 327 months. In doing so, the court adopted the recommendations in the

 Presentence Investigation Report, including its recommendation against grouping the

 two murder-for-hire convictions under § 3D1.2(b) of the Guidelines. 3 On that point,

 the court reasoned that Maldonado-Passage had engaged in “two distinctly separate

 courses of conduct devising two separate plots [for] murder.” R. vol. 3 at 1141. This

 appeal followed, and we have jurisdiction under 28 U.S.C. § 1291.




       2
         The trial judge instructed the jury that the cell phone Maldonado-Passage was
 using for this call was a “facility of interstate commerce” in itself. Appellant’s App.
 vol. 1B at 51.
       3
           We agree with the parties that § 3D1.2(b) is the only applicable subsection.
                                             8
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 9 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 9



                                     DISCUSSION

 I.    Sequestering a Witness

       “We review for abuse of discretion a district court’s sequestration decisions.”

 U.S. ex rel. Bahrani v. ConAgra, Inc., 624 F.3d 1275, 1296 (10th Cir. 2010) (citation

 omitted). But because a district court would “necessarily abuse its discretion if it

 based its ruling on an erroneous view of the law,” “we review subsidiary legal

 questions de novo.” Johnson v. Spencer, 950 F.3d 680, 701 (10th Cir. 2020)

 (citations omitted).

       Federal Rule of Evidence 615 includes this general rule: “At a party’s request,

 the court must order witnesses excluded so that they cannot hear other witnesses’

 testimony.” “But this rule does not authorize excluding . . . (d) a person authorized by

 statute to be present.” Id. One such statute is the CVRA, which grants crime victims

 “[t]he right not to be excluded from any such public court proceeding, unless the

 court, after receiving clear and convincing evidence, determines that testimony by the

 victim would be materially altered if the victim heard other testimony at that

 proceeding.” 18 U.S.C. § 3771(a)(3). The CVRA defines a crime victim as “a person

 directly and proximately harmed as a result of the commission of a Federal offense.”

 Id. § 3771(e)(2)(A).

       Whether Baskin qualifies as a crime victim under the CVRA depends on

 whether Maldonado-Passage’s commission of the crimes “directly and proximately

 harmed” her. Id. Maldonado-Passage urges us to interpret this as requiring physical

 harm. And because “[i]t is undisputed that Baskin suffered no physical harm,” he

                                             9
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 10 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 10



 contends that she can’t qualify as a “victim” under the CVRA. Appellant’s Opening

 Br. at 10. The district court disagreed; by allowing Baskin to remain in the

 courtroom, the district court necessarily determined that physical harm isn’t a

 prerequisite, since all agree that she suffered no physical harm. We conclude the

 same.

         Beginning with the text, § 3771(e)(2)(A) doesn’t require physical harm. And

 Maldonado-Passage can’t simply read that condition into the statute. We have

 reasoned that “this mode of statutory interpretation—which effectively adds words to

 the statute—is generally impermissible, and it is so here.” Exby-Stolley v. Bd. of

 Cnty. Comm’rs, 979 F.3d 784, 810 (10th Cir. 2020) (citations omitted), cert. denied,

 No. 20-1357, 2021 WL 2637869 (U.S. June 28, 2021).

         What’s more, we haven’t required physical harm for a person to be a “victim”

 under the Mandatory Victim Restitution Act (MVRA), 18 U.S.C. § 3663A. See, e.g.,

 United States v. Gallant, 537 F.3d 1202, 1247–49 (10th Cir. 2008) (applying victim

 status under the MVRA to a person who had incurred expenses because of

 defendants’ crime). This matters because “[t]he definition of ‘victim’ in the [MVRA

 and in the CVRA] . . . is virtually identical.” United States v. Speakman, 594 F.3d

 1165, 1171 n.3 (10th Cir. 2010) (citations omitted). 4 Accordingly, we hold that when




         4
          The MVRA defines “victim” as “a person directly and proximately harmed as
 a result of the commission of an offense for which restitution may be ordered.” 18
 U.S.C. § 3663A(a)(2).
                                           10
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 11 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 11



 a defendant’s commission of a crime results in emotional or pecuniary harm, the

 harmed person qualifies as a crime victim under the CVRA. 5

        Here, Maldonado-Passage’s commission of the murder-for-hire crimes directly

 and proximately caused Baskin’s harms. After learning of Maldonado-Passage’s

 original plan to kill her, Baskin “stepped . . . up” her security precautions, which

 already included carrying a firearm, installing security cameras at her home and

 business, installing blinds, and hiring security for her events. Appellant’s App. vol.

 3B at 92–93, 105–06. For a time, she even avoided going out in public. Later, she

 started taking different routes to work, leaving at different times, to avoid being seen.

 She testified that she “s[aw] every bystander as a potential threat” and never felt safe.

 Id. vol. 3D at 263. In short, because Maldonado-Passage’s plan to have Baskin

 murdered was both the but-for and proximate cause of these emotional and pecuniary

 injuries, the district court acted within its discretion in allowing Baskin to stay in the

 courtroom as a crime victim under the CVRA.

 II.    Grouping the Two Murder-for-Hire Counts of Conviction

        Maldonado-Passage argues that the district court erred by not grouping Counts

 1 and 2 as “closely related counts” under § 3D1.2(b) of the Guidelines. Had the

 district court grouped the two counts, Maldonado-Passage’s total offense level would

 have been 37. But not grouping the two counts led to an additional two offense

 levels, for a total of 39. See U.S.S.G. § 3D1.4(a). This increased his advisory


        Maldonado-Passage hasn’t contested that Baskin suffered emotional or
        5

 pecuniary harm.
                                             11
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 12 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 12



 Guidelines range from 210 to 262 months to 262 to 327 months. 6 We agree with

 Maldonado-Passage that the district court should have grouped the two counts.

       “[W]hen reviewing a district court’s application of the Sentencing Guidelines,

 we review legal questions de novo and we review any factual findings for clear error,

 giving due deference to the district court’s application of the guidelines to the facts.”

 United States v. Wolfe, 435 F.3d 1289, 1295 (10th Cir. 2006) (citation omitted).

 “Ultimately, our task in interpreting the Guidelines is to determine the intent of the

 Sentencing Commission.” United States v. Thomas, 939 F.3d 1121, 1123 (10th Cir.

 2019) (quoting United States v. Rivera-Oros, 590 F.3d 1123, 1129 (10th Cir. 2009)).

 In doing so, we apply “traditional techniques of statutory construction.” Id. (citation

 omitted). Generally, “we interpret a word or phrase in a statute or the guidelines in

 accordance with its ordinary, everyday meaning.” Id. (citations omitted). And we

 review de novo the district court’s interpretation of the Sentencing Guidelines.

 United States v. Maltais, 961 F.2d 1485, 1486 (10th Cir. 1992) (first citing United




       6
          The Sentencing Commission was mindful that the grouping rules could in
 unusual circumstances provide inadequate or excessive sentencing adjustments.
 U.S.S.G. § 3D1.4 cmt. background. In this regard, it spoke to a district court’s
 latitude to depart from the guideline range to reach the proper sentence. Id. In the
 advisory-guideline regime post-United States v. Booker, 543 U.S. 220 (2005), courts
 can vary from the applicable sentencing range in accordance with 18 U.S.C.
 § 3553(a). Thus, the grouping decision may be less important than it was during the
 mandatory-guidelines regime.
                                            12
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 13 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 13



 States v. Norman, 951 F.2d 1182, 1184 (10th Cir. 1991); then citing United States v.

 Agbai, 930 F.2d 1447, 1448 (10th Cir. 1991)). 7

       Under § 3D1.2(b) of the Guidelines, courts must group counts as involving

 “substantially the same harm” if three conditions are met: (1) the counts involve the

 same victim; (2) the counts involve two or more acts or transactions; and (3) the acts

 or transactions are connected by a “common criminal objective.” 8 The parties agree

 that the first two conditions are met. Thus, the grouping decision depends on whether

 the acts or transactions underlying the two murder-for-hire counts were connected by

 a “common criminal objective”—making them “closely related counts.” U.S.S.G.

 § 3D1.2.

       This decision is as straightforward as § 3D1.2(b)’s “common criminal

 objective” language is plain. An object is “something sought to be attained or

 accomplished; an end, goal, or purpose.” Object, Black’s Law Dictionary (11th ed.


       7
          Within the context of grouping decisions under § 3D1.2, some other circuits
 have done the same. See, e.g., United States v. Vasquez, 389 F.3d 65, 77 (2d Cir.
 2004) (applying de novo review in assessing “whether grouping of offenses involving
 the same [victim] on different days [was] appropriate” under § 3D1.2); United States
 v. Toler, 901 F.2d 399, 402 (4th Cir. 1990) (“Since this issue [of grouping under
 § 3D1.2] involves a legal interpretation of guidelines terminology and the application
 of that terminology to a particular set of facts, we review de novo.” (citation
 omitted)).
       8
         Section 3D1.2(b) also provides an alternate route to grouping when (1) the
 counts involve the same victim; (2) the counts involve two or more acts or
 transactions; and (3) the acts or transactions constitute part of a “common scheme or
 plan.” Because we conclude that Maldonado-Passage’s two murder-for-hire counts
 group as part of a “common criminal objective,” we do not consider whether the
 underlying acts or transactions of the two counts constitute part of a “common
 scheme or plan.” Id.
                                           13
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 14 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 14



 2019). “Criminal” is something “[o]f, relating to, or involving a crime.” Black’s Law

 Dictionary, supra, Criminal. And “in common,” means “[s]hared equally.” Black’s

 Law Dictionary, supra, In Common. Here, Maldonado-Passage hired two different

 hitmen on two different occasions, though his “end, goal, or purpose,” was the same.

 Thus, the acts or transactions of the two counts shared a common criminal

 objective—Baskin’s murder. Otherwise stated, the charged uses of interstate-

 commerce facilities shared the same criminal objective. Accordingly, by the plain

 text of § 3B1.2(b) itself, the district court erred by not grouping the two murder-for-

 hire counts.

       Section 3D1.2 also states that “[a]ll counts involving substantially the same

 harm shall be grouped together into a single Group.” U.S.S.G. § 3D1.2. The

 commentary explains that counts “represent[ing] essentially one composite harm to

 the same victim are to be grouped.” Id. at cmt. n.4. At oral argument, the government

 asserted an uncertain belief that Baskin knew about the second murder plot, trying to

 establish that Baskin had experienced separate fear from each plot. But we see

 nothing in the record to support such an assertion.

       The Guidelines examples do not undermine the plain meaning of “common

 criminal objective.” At oral argument, the government suggested that Maldonado-

 Passage’s murder-for-hire plots correspond to the rape and assault examples given in

 the commentary to § 3D1.2(b) as improper for grouping. For instance, the

 commentary provides that grouping is inappropriate if a defendant is convicted of

 “two counts of assault on a federal officer for shooting at the officer on two separate

                                            14
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 15 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 15



 days” or if a defendant is convicted of “two counts of rape for raping the same person

 on different days.” Id. § 3D1.2 cmt. nn.3–4. But these examples—involving two

 separate instances of rape or assault to the same victim—differ from our situation.

 Here, Baskin was neither murdered multiple times nor assaulted multiple times

 during attempted murders. Her harm was one sustained, ongoing harm. She learned

 that Maldonado-Passage intended to have her killed and lived with that fear. None of

 the Application Note 4 examples, which specifically address § 3D1.2(b), speak to this

 case’s situation—successive plans to achieve the same criminal end. See id. § 3D1.2

 cmt. n.4. Unlike the robbery victim mentioned in Note 4, in which a defendant robs

 the same victim on different occasions, Baskin did not sustain “multiple, separate

 instances of fear and risk of harm.” Id. So the district court erred in finding that

 Baskin had suffered individual harms—not a “composite harm”—from the two

 murder plots. Id.; Appellant’s App. vol. 3D at 246.

       Moreover, the district court didn’t specifically interpret the legal meaning of

 the controlling § 3D1.2(b) text—that is, “connected by a common criminal




                                             15
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 16 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 16



 objective.” 9 Instead, the court leaned on Application Note 4’s language that “counts

 that are part of a single course of conduct with a single criminal objective and

 represent essentially one composite harm to the same victim are to be grouped

 together, even if they constitute legally distinct offenses occurring at different times.”

 U.S.S.G. § 3D1.2 cmt. n.4 (emphasis added). Focusing on this language, the district

 court sided with the government: “[W]hile I do agree it was a close call, I do not

 believe that this was a single course of conduct as contemplated in the application

 notes of Section 3D1.2(b).” Appellant’s App. vol. 3D at 247.

       The district court reasoned that though a “broad, cursory view” of the two

 murder-for-hire plots pointed to a common criminal objective of murdering Baskin,

 the specific facts underlying the two plans diverged, making grouping inappropriate.

 Id. at 246. The court further noted that though “generally speaking,” the two counts

 involved a common criminal objective to have Baskin murdered, Maldonado-

 Passage’s acts related to “two distinctly separate courses of conduct devising two



       9
          The district court’s error in not interpreting and enforcing the plain text of
 “common criminal objective” distinguishes this case from United States v. Patton,
 927 F.3d 1087 (10th Cir. 2019). In that case, the district court did interpret the
 Guidelines text at issue—“immediate flight,” as used in U.S.S.G. § 3A1.2(c)(1). Id.
 at 1101–02. And we agreed with the district court’s interpretation of that term. Id. at
 1102. After that, we gave due deference to the district court’s application of the
 Guidelines, reviewing for clear error in view of the fact-intensive inquiry needed to
 resolve “immediate flight.” Id. at 1102–03. Though we acknowledge that “the
 standard of review for a mixed question all depends—on whether answering it entails
 primarily legal or factual work,” U.S. Bank Nat’l Ass’n ex rel. CWCapital Asset
 Mgmt. LLC v. Vill. at Lakeridge, LLC, 138 S. Ct. 960, 967 (2018), because the
 district court here failed to engage in the proper legal analysis, we must address the
 underlying legal question.
                                            16
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 17 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 17



 separate plots to murder the same victim.” Id. The court found separate courses of

 conduct on grounds that the two counts involved separate hitmen, separate murder

 plans, and separate timelines. 10 Thus, the court focused on the means, not the ends, of

 Baskin’s planned murder, not whether the acts underlying the two counts were

 connected by a common criminal objective.

        The district court’s approach conflicts with our precedent. In United States v.

 Norman, James Norman anonymously called an airline to report that a man aboard its

 flight was carrying a handgun and explosives. 951 F.2d at 1183. But before law-

 enforcement officers could respond, the airplane had landed, and its passengers

 dispersed. Id. So two days later, Norman called the airline again, this time reporting

 that the same man had boarded another of its flights carrying explosives. Id. Though

 the man had not in fact boarded that flight, officers located him after he boarded

 another flight and removed him from the airplane in handcuffs. Id. As it turned out,

 Norman was lying to cause trouble for the man dating Norman’s ex-wife. Id. at

 1183–84. Norman confessed to his crimes and pleaded guilty to two counts based on

 the two calls. Id.

        After the district court declined to group the two resulting counts for

 threatening communications, this court reversed. Id. at 1186. We noted that though



        10
          The “single course of conduct” condition mentioned in Application Note 4
 ties more naturally to § 3D1.2(b)’s second alternative—“constituting part of a
 common scheme or plan,” than it does to that Guideline’s first alternative—
 “connected by a common criminal objective.” After all, a defendant who fails to
 achieve a criminal end may later try again with an unrelated course of conduct.
                                            17
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 18 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 18



 Norman had placed the two calls on separate days, his crimes were still “connected to

 his criminal objective of bringing harm to [his ex-wife’s suitor].” Id. at 1185. We

 concluded that “there was only one course of conduct (making false reports to [the

 airline]), only one criminal objective (to harm [this man]), and only one composite

 harm to one victim (subjecting [this man] to arrest).” Id. at 1186. The similarities in

 Norman to Maldonado-Passage’s case are obvious.

       In the district court, the parties didn’t raise Norman. Unsurprisingly then, the

 court didn’t include Norman in its oral ruling declining to group the two counts. But

 on appeal, Maldonado-Passage raised Norman and relied primarily on that case at

 oral argument to support grouping. The government responded by trying to

 distinguish the case. In doing so, the government pointed out that in Norman, this

 court had to analyze the facts in the first instance because the district court had

 applied an inappropriate substantive-offense guideline. In other words, the

 government argued that unlike in the present case, the district court in Norman had

 not found the operative facts, meaning that this court had no fact findings requiring

 deference. But this gives the government no lifeline; in Norman and in this case, the

 underlying facts of the crime were undisputed.

       Despite this, the government maintains that we should defer to what it

 describes as the district court’s factual findings. The government argues that the

 district court determined as a fact that Maldonado-Passage had engaged in two

 distinctly separate “courses of conduct,” which it contends is a question best left to

 the district courts on institutional grounds. Appellant’s App. vol. 3D at 246.

                                            18
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 19 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 19



        For support, the government relies on United States v. Garcia, 946 F.3d 1191

 (10th Cir. 2020). In Garcia, this court considered U.S.S.G. § 1B1.3(a)(2) which

 instructs that for “‘offenses of a character for which [Guidelines] § 3D1.2(d) would

 require grouping of multiple counts,’ relevant conduct includes ‘all acts or

 omissions . . . that were part of the same course of conduct . . . as the offense of

 conviction.’” Id. at 1202–03 (alterations and ellipses in original) (citing U.S.S.G.

 § 1B1.3(a)(2)). We determined that under that provision, the same-course-of-conduct

 standard was a fact question, reviewed for clear error. Id. at 1203 (citations omitted).

 On this point, the government argues that we too must apply deference to the district

 court’s factual determination that Maldonado-Passage’s conduct amounted to two

 separate “courses of conduct.”

        Though “course of conduct” raises a fact question in the context of “relevant

 conduct” for sentencing under § 1B1.3(a)(2), see, e.g., id. at 1202–03 (citations

 omitted), we conclude for a variety of reasons that § 3D1.2(b) presents a different

 situation.

        First, as previously mentioned, § 3D1.2(b)’s text—not its commentary—

 controls. And that language requires that the acts underlying the two counts be

 connected by a “common criminal objective.” The application note’s use of “same

 course of conduct” must yield to the Guidelines’ “common criminal objective”

 language—not the other way around. Though the text of § 1B1.3(a)(2) itself includes

 the term “course of conduct,” § 3D1.2(b) does not.



                                            19
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 20 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 20



        Second, even in a § 1B1.3(a)(2) case (i.e., Garcia), a court can’t ignore that

 subsection’s underlying framework—which in measuring “course of conduct”

 requires consideration of the “degree of similarity of the offenses, the regularity

 (repetitions) of the offenses, and the time interval between the offenses.” U.S.S.G.

 § 1B1.3 cmt. n.5(B)(ii). A legal error in misconstruing that framework would not be a

 fact finding.

        Third, even assuming that § 1B1.3(a)(2)’s “course of conduct” meaning

 transports to § 3D1.2(b), a question we do not decide, the district court here didn’t

 apply § 1B1.3(a)(2)’s course-of-conduct factors or explain how they might result in

 Maldonado-Passage’s two murder-for-hire counts not being part of the same course

 of conduct. And in reviewing § 1B1.3(a)(2)’s three factors, we note that Maldonado-

 Passage’s two counts meet those factors—his two murder-for-hire plots were similar,

 regular, and almost contemporaneous. See id.

        Fourth, the purpose of the “course of conduct” language in § 3D1.2(b) differs

 from that of § 1B1.3(a)(2). Under § 1B1.3(a)(2), the course-of-conduct term includes

 for Guidelines offense-level calculations uncharged conduct that would have grouped

 under § 3D1.2(d) if charged and convicted. See U.S.S.G. § 1B1.3 cmt. n.5(A). The

 commentary to § 1B1.3(a)(2) provides as an example a defendant who engages in

 three drug sales of 10, 15, and 20 grams of cocaine “as part of the same course of

 conduct or common scheme or plan.” Id. Under subsection (a)(2), even if the

 defendant is convicted of just one count resulting from a single drug sale, the total



                                            20
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 21 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 21



 quantity of drugs (45 grams) is used to determine the defendant’s offense level if

 proved by a preponderance at sentencing. Id.

       Yet under § 3D1.2(b), grouping excludes even convicted conduct for

 sentencing purposes. Considering the previous example, if the defendant were

 convicted of all three drug sales, a court would nonetheless group all charges for

 sentencing purposes if the counts were “part of a single course of conduct with a

 single criminal objective.” U.S.S.G. § 3D1.2 cmt. n.4. Thus, a defendant fears a

 same-course-of-conduct finding for relevant-conduct purposes but cheers a same-

 course-of-conduct finding for grouping purposes. For all these reasons, we cannot

 analogize Garcia to § 3D1.2(b)’s realm.

       Beyond this, the government’s argument rests primarily on just one case,

 United States v. Scott, 145 F.3d 878 (7th Cir. 1998). There, Ms. Scott hired a hitman

 to kill her lover, but the plan failed when the hitman was arrested on his way to

 commit the murder. Id. at 881. While in jail, the hitman tried to get a cellmate to

 finish the job. Id. But Ms. Scott didn’t need the help—she hired a second hitman by

 herself. Id. at 882. Fortunately for the victim, this second hitman wasn’t so depraved

 as the first—he warned the target of the murder plan. Id.

       At sentencing, then under the pre-Booker, mandatory-guidelines regime, the

 district court grouped the two murder-for-hire counts of conviction, but departed

 upward on grounds that the case was “atypical and outside the ‘heartland’ of cases

 considered by the Commission in formulating the grouping rule under U.S.S.G.

 § 3D1.2(b).” Id. at 883. Ms. Scott appealed the district court’s upward departure, but

                                            21
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 22 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 22



 the government didn’t cross-appeal the unfavorable grouping decision. Id. In

 affirming the upward departure, the Seventh Circuit noted that the defendant’s two

 murder plots had been independent of each other and had been concurrently viable.

 Id. at 887. On the latter point, the court noted that “[t]he separate transactions

 enhanced the risk of harm” because the likelihood of the victim’s death “increased

 twofold.” Id.

       Scott is unhelpful for the government. First, the district court in Scott did

 group the counts, and the Seventh Circuit didn’t even consider, let alone reverse, that

 grouping on appeal. Id. at 883. So all of Scott’s language bearing on the grouping

 issue is dicta. Second, if anything, the Seventh Circuit appears to support the district

 court’s decision to group the two counts. See id. at 887 n.3 (“Scott’s case involves a

 departure from U.S.S.G. § 3D1.2(b), the guideline that requires forming a single

 group from different criminal offenses, in this case multiple violations of 18 U.S.C.

 § 1958.”). In any event, we determine that Norman controls.

       Accordingly, the two counts must be grouped under § 3D1.2(b).

                                     CONCLUSION

       For the foregoing reasons, we affirm Maldonado-Passage’s conviction but

 vacate the sentence and remand for resentencing.




                                             22
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 23 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 23



 20-6010 –United States v. Maldonado-Passage

 HARTZ, J., Circuit Judge, concurring

           I concur in the judgment and join the majority opinion through Part I of the

 Discussion section. I write separately because I fear that some dicta in the opinion could

 be read as conflating “interpreting the guidelines” with “applying the guidelines to settled

 facts.”

           I agree with the majority that the district court erred by not grouping Counts 1 and

 2. Although the district court apparently thought that the two murder-for-hire plots

 shared a common criminal objective, it mistakenly (although quite understandably)

 thought that grouping would not be proper unless they were also part of the same course

 of conduct. This error in interpreting the guidelines requires reversal. That was all the

 majority opinion needed to say. (I also agree that a district court determining whether the

 defendant had engaged in a “course of conduct” under USSG § 1B1.3 would be guilty of

 misinterpreting the guidelines if it did not consider “the degree of similarity of the

 offenses, the regularity (repetitions) of the offenses, and the time interval between the

 offenses,” USSG § 1B1.3 cmt. n.5(B)(ii), although that is irrelevant to our holding in this

 case.)

           What concerns me is that the opinion could be read as saying that applying the

 guidelines to the facts of the particular case constitutes interpretation of the guidelines, at

 least when the historical facts are settled. That would be contrary to settled circuit

 precedent and the federal statute that ostensibly governs the matter. As noted by the

 majority opinion, we have said: “[W]hen reviewing a district court’s application of the
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 24 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 24



 Sentencing Guidelines, we review legal questions de novo and we review any factual

 findings for clear error, giving due deference to the district court’s application of the

 guidelines to the facts.” United States v. Wolfe, 435 F.3d 1289, 1295 (10th Cir. 2006)

 (emphasis added) (citation omitted). This language derives from 18 U.S.C. § 3742(e),

 which states in pertinent part: “The court of appeals shall give due regard to the

 opportunity of the district court to judge the credibility of the witnesses, and shall accept

 the findings of fact of the district court unless they are clearly erroneous and . . . shall

 give due deference to the district court’s application of the guidelines to the facts.”

 (emphasis added). See United States v. Brown, 314 F.3d 1216, 1222 (10th Cir. 2003)

 (citing § 3742(e) in support of standard of review). 1

        Implicit in the language of both Wolfe and the statute is that there is more to

 applying the guidelines to a defendant than just making a legal interpretation of the

 guidelines (which we review de novo) and making findings of the historical facts (which

 we review for clear error). There is still the business of making a “factual inference from

 undisputed basic facts.” U.S. Bank Nat’l Ass’n ex rel. CWCapital Asset Mgmt. LLC v.



 1
    Although the Supreme Court stated in United States v. Booker, 543 U.S. 220, 259
 (2005), that to render the Guidelines statute constitutional it “must sever and excise . . .
 the [statutory] provision that sets forth standards of review on appeal, including de novo
 review of departures from the applicable Guidelines range, see § 3742(e),” the Court has
 since then debated the interpretation of § 3742(e) and stated that it “take[s] no position on
 the extent to which [Booker] excised” that subsection beyond that subsection’s
 requirement of de novo review of departures, Greenlaw v. United States, 554 U.S. 237,
 252 n.7 (2008). In any event, this court has continued to apply the same standard of
 review after Booker; and even in the absence of § 3742(e), our standard of review is in
 accord with general law, see U.S. Bank Nat’l Ass’n ex rel. CWCapital Asset Mgmt. LLC
 v. Vill. at Lakeridge, LLC, 138 S. Ct. 960 (2018).
                                                2
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 25 of 26
Appellate Case: 20-6010 Document: 010110548564 Date Filed: 07/14/2021 Page: 25



 Vill. at Lakeridge, LLC, 138 S. Ct. 960, 968 (2018) (brackets and internal quotation

 marks omitted). An example of such a factual inference would be a determination, made

 after the historical facts are resolved, whether a defendant’s two crimes shared a

 “common criminal objective” or were part of the same “course of conduct.” Sometimes

 the district court could reasonably draw only one inference, such as the inference of a

 common objective in the case before us. But the question may be more debatable if the

 two crimes were assaults, depending on how close they were in time, etc. In both

 circumstances, we must give due deference to the decision of the district court, although

 that deference does not forbid us from reversing. Our review is not de novo, as it would

 be if we were reviewing a district court’s interpretation of the guideline.




                                               3
         Case 5:18-cr-00227-SLP Document 160 Filed 07/14/21 Page 26 of 26
Appellate Case: 20-6010 Document: 010110548568 Date Filed: 07/14/2021 Page: 1
                     UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT
                                 Byron White United States Courthouse
                                           1823 Stout Street
                                       Denver, Colorado 80257
                                            (303) 844-3157
                                       Clerk@ca10.uscourts.gov
 Christopher M. Wolpert                                                             Jane K. Castro
 Clerk of Court                                                                 Chief Deputy Clerk
                                           July 14, 2021


  Brandon Sample
  Brandon Sample Law Office
  P.O. Box 250
  Rutland, VT 05702

  RE:       20-6010, United States v. Maldonado-Passage
            Dist/Ag docket: 5:18-CR-00227-SLP-1

 Dear Counsel:

 Enclosed is a copy of the opinion of the court issued today in this matter. The court has
 entered judgment on the docket pursuant to Fed. R. App. P. Rule 36.

 Pursuant to Fed. R. App. P. 40(a)(1), any petition for rehearing must be filed within 14 days
 after entry of judgment. Please note, however, that if the appeal is a civil case in which the
 United States or its officer or agency is a party, any petition for rehearing must be filed
 within 45 days after entry of judgment. Parties should consult both the Federal Rules and
 local rules of this court with regard to applicable standards and requirements. In particular,
 petitions for rehearing may not exceed 3900 words or 15 pages in length, and no answer is
 permitted unless the court enters an order requiring a response. See Fed. R. App. P. Rules 35
 and 40, and 10th Cir. R. 35 and 40 for further information governing petitions for rehearing.

 Please contact this office if you have questions.

                                                Sincerely,



                                                Christopher M. Wolpert
                                                Clerk of Court



  cc:       Steven W. Creager
            Amanda L. Maxfield Green



  CMW/mlb
